Citation Nr: 0120802	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  00-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neuropsychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a physician


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from December 1969 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the RO in 
Reno, Nevada.  The veteran's claims folders were thereafter 
transferred to the New Orleans, Louisiana, RO, due to a 
change in the veteran's residence.  


REMAND

A review of the record shows that on August 3, 2001, the 
veteran, through his representative, contacted the Board and 
requested that he be scheduled for a hearing before a member 
of the Board sitting at the RO (Travel Board hearing).  In 
view of these facts, the appellant should be afforded an 
opportunity to appear at a Travel Board hearing in connection 
with this appeal.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO is requested to schedule the 
appellant for a Travel Board hearing to 
be held at the RO.  The appellant and his 
representative should be provided 
adequate notice of the date, time, and 
place of said hearing.  A transcript of 
the hearing, if held, should be made part 
of the record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



